DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2020/0381732. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 8/30/2021 has been received and will be entered.
Claim(s) 1-40 is/are pending.
Claim(s) 31, 37, and 39 is/are currently amended.
Claim(s) 41-44 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 was filed after the mailing date of the Non-Final Office Action on 8/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below.  
Citation 42 lacks a date.
Citation 90 lacks a date.
These are crossed off and not considered.  
Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, 8, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), as understood, the traversal is on the grounds that “[w]hile Herring refers to the concentric layers as ‘graphitic’, the layers are curved and thus not planar or parallel-stacked as in flake graphite.” (Remarks of 8/30/2021 at 9). This has been considered, but is not persuasive. This implicitly argues a special definition for “flake graphite” exists, i.e. that Applicants have acted as their own lexicographer. MPEP 2111.01 IV. No such definition has been advanced in the Remarks. As understood, no such definition exists in the Specification. If this is incorrect, Applicants are requested to quote the definition with citation to the Specification. This would be helpful in construing the claims. 
Herring teaches planar, parallel sheets of graphite. For example:

    PNG
    media_image1.png
    153
    247
    media_image1.png
    Greyscale

1 supports a broad construction of “flake graphite” that reads on whatever is taught in Herring. Dependent Claim 3 states that “flake graphite is in the form of potato shaped agglomerates.” Potatoes have many shapes, and these shapes have curvature. Evidence of this will be supplied, if requested. Thus, Claim 1 can refer to things with curvature (or “potato shapedness”), and without curvature (or without “potato shapedness”). Likewise, “flake graphite” in Claim 1 can be an “agglomerate” or it can be a “not-agglomerate.” This supports a broad construction of “flake graphite” in Claim 1 and throughout the application.
	Furthermore, the substantial similarity between the disclosure of Herring and the Application is noted. For example:
(Herring at 9916, col. 2 – 9917, col. 1)
Specification
Avicel cellulose was ground with NiCl2·6H2O in a 4:1 ratio by weight and charred at 375 °C for 0.5 h, Scheme 1. The ground Avicel cellulose/nickel chloride powder is initially composed of nickel particles of ca. 30 μm; on charring the powdered mixture at 375 °C for 0.5 h, the nickel chloride is broken down into crystallites of 10−20 nm surrounded by an amorphous carbonaceous material, Figure 1a, which may be regarded as a continuum of oxygenated PAH, O-PAH.
. . . .
This charred material was laser-pyrolyzed using a carbon dioxide laser with a power of 58.5 W, Scheme 1.9 The temperatures achieved by this process are 2, 973 °C. The major products from this reaction at lower laser powers, 6.5 W, as detected by molecular beam mass spectroscopy are HCl, CO, and CO2. A plausible reaction is that the NiCl2(g) would oxidize the amorphous O-PAH, producing carbon, Ni(0), and HCl; the CO and CO2 are simply byproducts of pyrolysis of the char. At low laser powers, 6.5−50 W, this gray material is amorphous carbon containing intercalated Ni. This reaction at high laser power, 58.5 W, resulted in the appearance of new peaks in the XRD patterns assigned to nickel metal and graphitic carbon, Figure 2b. Examination of the material by TEM reveals 30 nm particles of pure Ni, confirmed by EDX analysis, Figure S4, surrounded by a 5−10 nm shell of graphitic carbon, Figure 1b; these graphite encapsulated Ni particles are surrounded by amorphous carbon. Each larger Ni particle formed is clearly the result of the reduction of several of the adjacent smaller NiCl2 particles in the original char. Close examination of a number of the graphitic encapsulated Ni particles reveals that the majority of these structures comprise irregular graphitic ONCS, Figure S5, similar to initial growth models for nanotubes on Fe particles.1a This material was digested in refluxing concentrated nitric acid for 4 h, and the resultant material was washed in deionized water, yielding 100 mg of a black powder on drying.
Optionally, the mixture can be ground, milled or pulverized into a powder to provide better homogeneity. The size of granules within the powder is not particularly limiting.

[0056] The catalyst can be in the form of a powder, grains, spheres, flakes, or any other suitable shape. In instances where the catalyst is in the form of a powder, grains or spheres, each individual elemental metal unit (e.g. 


[0072] . . . The sheet or layer is then subjected to pyrolysis (e.g., slow or fast pyrolysis) to convert the mixture to a catalyst-containing char, pyrolysis-oil and pyrolysis-gas. . . . The sheet or layer, now comprising catalyst-containing char, is then subjected to laser irradiation. While not being bound to any particular theory, it is believed that the laser heats the catalyst-containing char to a molten state, decomposing carbon-containing constituents of the catalyst-containing char into graphite precursors, such as polyaromatics, and the graphite precursors are absorbed onto the melted catalyst. It is further believed that the melted catalyst then initiates the precipitation and growth of graphite thereon.




Succinctly stated: Carbon-containing feedstocks are mixed with catalyst powders, converted to a char, and then graphitized with a laser. No patentable difference is seen. Patentability is not an ipsissimis verbis test, i.e., identity of terminology is not required. Again, note that claim differentiation requires a broad construction of “flake graphite.” If this is incorrect, Applicants are requested to construe “flake graphite” and set forth the contentions in support thereof. The rejection is MAINTAINED. Rejections of claims mooted by cancellation are accordingly WITHDRAWN. 
II. With respect to the rejection of Claim(s) 3  under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), as understood, this rejection was not specifically traversed, relying on the Remarks presented in traversing “Rejection I” above. (Remarks of 8/30/2021 at 12). The analysis is presumed correct. The rejection is MAINTAINED. 
III. With respect to the rejection of Claim(s) 5 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) US 2015/0064092 to Noyes, as understood, this traversal is on the grounds that “Noyes does not teach or suggest that the use of steel wire in a method such as Herring’s, which is entirely different from the gas phase protocol of Noyes, would produce flake graphite … [O]ne of ordinary skill in the art would have no reason to expect the such modification would have resulted in the formation of anything other than Herring’s hollow carbon nanospheres.” (Remarks of 8/30/2021 at 13). In response, the “nanospheres” issue has been addressed above. The broad “flake graphite” language reads on it. i.e. they graphitize carbonaceous substances in the presence of heat. This was not persuasive. Noyes was used in the rejection because it conveniently said “steel,” which is generic. There is ample literature supporting any number of alloys that might be characterized as steel serving as graphitizing catalysts. While not forming a part of this rejection and not being relied on for this rejection, one such reference is “Oya,” applied in another rejection. Note also that Tour (applied in another rejection) teaches a host of catalysts working with a host of non-gaseous carbon sources. There is a more than reasonable expectation of success. The rejection is MAINTAINED. 
IV. With respect to the rejection of Claim(s) 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) “Avicel,” accessed online at: https://www.pharma.dupont.com/pharmaceutical-brands/avicelr-for-solid-dose-forms.html on 4/14/2021 (hereinafter “Avicel at __”) to show a state of fact, as understood, this rejection was not specifically traversed. (Remarks of 8/30/2021). The analysis is presumed correct. The rejection is MAINTAINED. 
V. With respect to the rejection of Claim(s) 9-10 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) WO 2016/133751 to  as understood, the Remarks rely on the traversal presented in traversing “Rejection I.” No specific traversal was presented. The analysis is presumed correct. The rejection is MAINTAINED. 
VI. With respect to the rejection of Claim(s) 1, 2, 3, 4, 7, 8, 11, 12, 14, 17, 18, 41 and 42 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), as understood, the Remarks rely on arguments parallel to those made in traversing “Rejection I.” (Remarks of 8/30/2021 at 14). The Response above is relied on. The Remarks are not persuasive. Official notice was taken and not traversed. The teachings are admitted prior art. The rejection is MAINTAINED, updated to address cancellation of Claims 41 and 42. 
VII. With respect to the rejection of Claim(s) 3 and 13 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), as understood, the Remarks rely on arguments parallel to those made in traversing “Rejection I.” (Remarks of 8/30/2021 at 14). The Response above is relied on. The Remarks are not persuasive. The rejection is MAINTAINED. 
VIII. With respect to the rejection of Claim(s) 5 and 15  under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) US 2015/0064092 to Noyes, as understood, the Remarks rely on arguments parallel to those made in traversing “Rejection I.” (Remarks of 8/30/2021 at 15). The Response above is relied on. The Remarks are not persuasive. The rejection is MAINTAINED.
IX. With respect to the rejection of Claim(s) 6-7 and 16-17 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of: (i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (i) “Avicel,” accessed online at: https://www.pharma.dupont.com/pharmaceutical-brands/avicelr-for-solid-dose-forms.html on 4/14/2021 (hereinafter “Avicel at __”) to show a state of fact, as understood, the Remarks rely on arguments presented in connection with other rejections. (Remarks of 8/30/2021 at 15). The Responses above are relied on. The Remarks are not persuasive. The rejection is MAINTAINED.
X. With respect to the rejection of Claim(s) 9, 10, 19 ad 202 under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of: (ii) WO 2016/133751 to Tour, et al., as understood, this rejection was not specifically traversed. (Remarks of 8/30/2021 at 15). The rejection is MAINTAINED. 
	XI. With respect to the rejection of Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0234200 to Tour, et al., the traversal is on the grounds that “Tour ‘200 does not teach a method for the production of flake graphite, as described in the instant Application, as required by claim 21. Instead, Tour ‘200 appears to be exclusively directed to the fabrication of graphene. . . . Tour ‘200 does not teach or suggest that the methods disclosed therein are suitable for the formation of flake graphite.” (Remarks of 8/30/2021 at 10). The construction of “flake graphite” was addressed above. As to the graphene argument, the teaching of Tour is broader, teaching up to 100 layers. (Tour 6: [0081]-[0084]). This is reasonably construed as graphite. The rejection is MAINTAINED. 
XII. With respect to the rejection of Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al., as understood, this rejection was not specifically traversed. (Remarks of 8/30/2021 at 10-11). The analysis is presumed correct. The rejection is MAINTAINED. 
XIII. With respect to the rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), as understood, the traversal is on the grounds that “Zaghib is entirely silent regarding the conversion of any feedstock to flake graphite.” (Remarks In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
XIV. With respect to the rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:  (i) US 2015/0064092 to Noyes, as understood, the traversal is on the grounds that “Noyes [is not] directed to the fabrication graphene [sic – “of graphene”] and one or [sic – of] ordinary skill in the art would have no reason to look to these references to modify the teachings of the Tour ‘200 to arrive at the presently claimed subject matter … regardless of methodology ad Noyes [sic - ?] is directed to the conversion of CO2 to solid carbon.” (Remarks of 8/30/2021 at 15). As discussed above, Noyes was relied on for the steel catalyst. Tour teaches a number of catalysts, many of which are components of various alloys of steel. (Tour 4: [0048]). There is a more than reasonable expectation of success. The rejection is MAINTAINED. 
XV. With respect to the rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (ii) WO 2016/133751 to Tour, et al., as understood, no specific traversal was presented. (Remarks of 8/30/2021 at 16). The analysis is presumed correct. The rejection is MAINTAINED. 
XVI. With respect to the rejection of Claim 31, 33, 35, 36, 37, 38, 39, and 44 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting 
XVII. With respect to the rejection of Claim(s) 32 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the Remarks present arguments presented elsewhere. Zaghib was relied on for making potato-shaped graphite, not about the conversion of any feedstock to flake graphite. This was not addressed. The Remarks are not persuasive. The rejection is MAITNAINED. 
XVIII. With respect to the rejection of Claim(s) 34 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) US 2015/0064092 to Noyes, as understood, the traversal is on the grounds that “Noyes does not teach or suggest a method for the production of flake graphite from feedstocks encompassed by independent claim 31.” This is a et seq.). As discussed elsewhere, there is a more than reasonable expectation of success. The rejection is MAINTAINED. 
XIX. With respect to the rejection of Claim(s) 40 under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of: (i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of: (ii) WO 2016/133751 to Tour, et al., as understood the Remarks rely on arguments presented elsewhere. No specific traversal was presented. (Remarks of 8/30/2021 at 18). The analysis is presumed correct. The rejection is MAINTAINED. 
XX. With respect to the rejection of Claim(s) 41, 42, 43, and 44 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN. 






Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 3, 4, 7, and 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”). 

With respect to Claim 1, this claim requires “mixing a carbon-containing feedstock with a catalyst to form a feedstock/catalyst mixture.” Herring teaches mixing a carbon containing feedstock (avicel cellulose or charred avicel cellulose) with a catalyst (nickel). (Herring at 9916, col. 2). The nickel is addressed below. 
Claim 1 further requires “subjecting the mixture to irradiation with a laser to convert the feedstock into flake graphite in the presence of the catalyst.” The mixture is irradiated with a laser. Id. 
Claim 1 further requires “wherein the feedstock is a biomass, a carbonaceous material, or a combination thereof.” The cellulose is interpreted as a biomass and/or the char is interpreted as a carbonaceous material. Id. 
Claim 1 further requires “the catalyst is an elemental metal, an alloy, or a combination thereof.” Herring mixes the cellulose with nickel chloride, a salt, and submits the mixture to a charring treatment. Id. As understood, the Specification distinguishes salts from elemental metal catalysts. (S. 3: [0054] et seq.). However, nickel particles are also described. Id. (“initially composed of nickel particles”). As understood, the charring produces “nickel particles.” This is relied on in addressing the “elemental metal” language. 
As to Claim 2, a powder is taught. (Herring at 9916, col. 2). 
Claim 3, what is interpreted as flaks and potato shaped agglomerates are taught. (Herring “Figs.”). 
As to Claim 4, nickel is taught. (Herring at 9916, col. 2).
As to Claim 7, cellulose is understood as a natural polymer. Note it is referred to as a “biopolymer” by Herring. (Herring at 9916, col. 1).
As to Claim 8, a 4:1 ratio is taught. (Herring at 9916, col. 2).

II. Claim(s) 3  – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 3, to the extent Herring can be construed as not teaching “potato shaped agglomerates” (no such concession is made), this does not impart patentability. As admitted in the Specification – see (S. 1-2: [0010]) – making “potato-shaped” graphite agglomerates is known and beneficial. Official notice is taken. Zaghib is relied on as evidence. See (Zaghib “Abstract”) (“Grinding also modifies the particle morphology from a 2- to a 3-D structure (similar in shape to a potato).”). One would be motivated to make potato-shaped graphite to achieve the “high reversible capacity at high current densities.” (Zaghib “Abstract”). 

III. Claim(s) 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) US 2015/0064092 to Noyes. 

The discussion of “Rejection I” above is incorporated herein by reference. 
As to Claim 5, to the extent Herring may not teach the steel catalyst, this does not impart patentability. Steel (generic language) is a known graphitization catalyst. Official notice is taken. Noyes is provided as evidence. See (Noyes 3: [0046] – “FIG. 17 is a photograph of a stainless steel wire with a surface growth of graphite platelets, produced as described in Example 5,” 13: [0067]). 



IV. Claim(s) 6-7  or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) “Avicel,” accessed online at: https://www.pharma.dupont.com/pharmaceutical-brands/avicelr-for-solid-dose-forms.html on 4/14/2021 (hereinafter “Avicel at __”) to show a state of fact.

The discussions accompanying “Rejections I” above are incorporated herein by reference. 
As to Claim 6, Herring teaches “Avicel cellulose.” (Herring at 9916, col. 2). As understood, Avicel is a trademark/tradename for “microcrystalline cellulose.” (Avicel at 1) (“Avicel® microcrystalline cellulose (MCC) is a purified, partially depolymerized alphacellulose excipient made by acid hydrolysis of specialty wood pulp.”). 
As to Claim 7, cellulose is understood as a natural polymer. Note it is referred to as a “biopolymer” by Herring. (Herring at 9916, col. 1). To the extent Avicel implies something “non-natural,” then it is interpreted as an artificial polymer. 


V. Claim(s) 9-10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) WO 2016/133751 to Tour, et al. 

The discussion of “Rejection I” above is incorporated herein by reference. 
As to Claim 9, to the extent Herring may not teach details of the irradiation with the laser, like rastering, this does not impart patentability. Raster scanning/lasering to form graphene/flake graphite is old and known. Official notice is taken. Tour, drawn to a similar laser graphitization process, is relied on as evidence. See e.g. (Tour 5: [0014], passim). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.   
As to Claim 10, forming a sheet out of the material is an obvious expedient to facilitate the formation of graphene/flake graphite patterns, as taught by Tour. (Tour “Fig. 2A”). The discussion of Claim 9 is relied on in addressing the rastering. 

VI. Claim(s) 1, 2, 3, 4, 7, 8, 11, 12, 14, 17, and 18 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference.
To the extent Herring’s recitation of “nickel particles” does not refer to an elemental metal, this difference does not impart patentability. Elemental metal particles are well known graphitization catalysts. Official notice is taken. Oya is provided as evidence. See (Oya at 314-316, entire reference). Substitution of the metal salt of Herring for the metal particles of Oya reflects substitution of known components and/or application of known techniques (i.e. catalysts and/or catalytic graphitization) to achieve predictable results (graphite). MPEP 2143. 
With respect to Claim 11, this claim requires “mixing a carbon-containing feedstock with a catalyst to form a feedstock/catalyst mixture.” Herring teaches mixing a carbon containing 
Claim 11 further requires “subjecting the mixture to pyrolysis to convert the mixture to a feedstock/catalyst-containing char.” The mixture is subjected to pyrolysis to produce a char. Id. 
Claim 11 further requires “subjecting the char to irradiation with a laser to convert the feedstock into flake graphite in the presence of the catalyst.” The char is irradiated with a laser. Id.  
Claim 11 further requires “the feedstock is a biomass, a carbonaceous material, or a combination thereof.” Avicel cellulose is interpreted as a biomass and/or a carbonaceous material. Id. 
Claim 11 further requires “the catalyst is an elemental metal, an alloy, or a combination thereof.” To the extent Herring may not teach an elemental metal, this difference does not impart patentability. Elemental metal particles are well known graphitization catalysts. Official notice is taken. Oya is provided as evidence. See (Oya at 314-316, entire reference). Substitution of the metal salt of Herring for the metal particles of Oya reflects substitution of known components and/or application of known techniques (i.e. catalysts and/or catalytic graphitization) to achieve predictable results (graphite). MPEP 2143. 
As to Claim 12, a powder is taught. (Herring at 1196, col. 2).
As to Claim 14, nickel is taught. Id. 
As to Claim 17, cellulose is understood as a natural polymer. Note it is referred to as a “biopolymer” by Herring. (Herring at 9916, col. 1).
As to Claim 18, a 4:1 ratio is taught. (Herring at 9916, col. 2).



VII. Claim(s) 3 and 13  – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of:
(ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”).

The discussion accompanying “Rejection VI” above is incorporated herein by reference.
As to Claim 3 and Claim 13, to the extent Herring can be construed as not teaching “potato shaped agglomerates” (no such concession is made), this does not impart patentability. As admitted in the Specification – see (S. 1-2: [0010]) – making “potato-shaped” graphite agglomerates is known and beneficial. Official notice is taken. Zaghib is relied on as evidence. See (Zaghib “Abstract”) (“Grinding also modifies the particle morphology from a 2- to a 3-D structure (similar in shape to a potato).”). One would be motivated to make potato-shaped graphite to achieve the “high reversible capacity at high current densities.” (Zaghib “Abstract”). 

VIII. Claim(s) 5 and 15  – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of:
(ii) US 2015/0064092 to Noyes. 

The discussion of “Rejection VI” above is incorporated herein by reference. 
As to Claim 5 and Claim 15, to the extent Herring may not teach the steel catalyst, this does not impart patentability. Steel (generic language) is a known graphitization catalyst. Official See (Noyes 3: [0046] – “FIG. 17 is a photograph of a stainless steel wire with a surface growth of graphite platelets, produced as described in Example 5,” 13: [0067]). 

IX. Claim(s) 6-7 and 16-17 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of:
(i) “Avicel,” accessed online at: https://www.pharma.dupont.com/pharmaceutical-brands/avicelr-for-solid-dose-forms.html on 4/14/2021 (hereinafter “Avicel at __”) to show a state of fact.

The discussion of “Rejection VI” above is incorporated herein by reference. 
As to Claim 6 and Claim 16, Herring teaches “Avicel cellulose.” (Herring at 9916, col. 2). As understood, Avicel is a trademark/tradename for “microcrystalline cellulose.” (Avicel at 1) (“Avicel® microcrystalline cellulose (MCC) is a purified, partially depolymerized alphacellulose excipient made by acid hydrolysis of specialty wood pulp.”). 
As to Claim 7 and Claim 17, cellulose is understood as a natural polymer. Note it is referred to as a “biopolymer” by Herring. (Herring at 9916, col. 1). To the extent Avicel implies something “non-natural,” then it is interpreted as an artificial polymer. 

X. Claim(s) 9-10 and 19-20 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”) in view of:
(i) Oya, et al., Review Phenomena of catalytic graphitization, Journal of Materials Science 1982; 17: 309-322 (hereinafter “Oya at __”), and further in view of:
(ii) WO 2016/133751 to Tour, et al. 


As to Claim 9 and Claim 19, to the extent Herring may not teach details of the irradiation with the laser, like rastering, this does not impart patentability. Raster scanning/lasering to form graphene/flake graphite is old and known. Official notice is taken. Tour, drawn to a similar laser graphitization process, is relied on as evidence. See e.g. (Tour 5: [0014], passim). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.   
As to Claim 10 and Claim 20, forming a sheet out of the material is an obvious expedient to facilitate the formation of graphene/flake graphite patterns, as taught by Tour. (Tour “Fig. 2A”). The discussion of Claim 9 is relied on in addressing the rastering. 

XI. Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 - or as stated below -  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0234200 to Tour, et al.

With respect to Claim 21, this claim requires “coating a surface of a catalyst with a carbon-containing feedstock to form a feedstock/catalyst composite material.” Tour teaches coating (Tour 4: [0052] et seq.) a catalyst surface (Tour 4: [0047]) with a carbon-containing feedstock (Tour 3: [0041] et seq.). 
Claim 21 further requires “subjecting the feedstock/catalyst composite material to irradiation with a laser to convert the feedstock into flake graphite in the presence of the catalyst.” Tour teaches irradiation with a laser. (Tour 5: [0075]).
Claim 21 further requires “the feedstock is a biomass, a carbonaceous material, or a combination thereof.” Tour teaches any number of materials that can be considered “carbonaceous.” (Tour 3: [0041] et seq.). Note the various “biomasses” at e.g. (Tour 4: [0046]). 
Claim 21 further requires “the catalyst is an elemental metal, an alloy, or a combination thereof.” Elemental metals are taught. (Tour 4: [0047] et seq.). 
Claim 23, iron, cobalt and nickel are taught. (Tour 4: [0047] et seq.).
As to Claim 25, Tour recites a host of carbon sources (Tour 4: [0046), including grass (an agricultural product) and feces. Tour pre-heats the grass and feces to “remove excess moisture.” (Tour 10: [0139]). This is interpreted as at least a “dehydrated agricultural product.”  
As to Claim 26, at least the polymers are taught. (Tour 4: [0044]). 
As to Claim 27, spin coating of various solutions is taught. See e.g. (Tour 11: [0050]). This is interpreted as a slurry. 
As to Claim 28, spray coating is taught. (Tour 4: [0053]).
As to Claim 29, coating of powders is taught. (Tour 8: [0121]).
As to Claim 43, this claim is construed as requiring nothing more than flake graphite. Flake graphite is taught. (Herring at 9917, col. 1).

XII. Claim(s) 21, 23, 25, 26, 27, 28, 29, and 43 - or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al.

	The discussion accompanying “Rejection XI” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
XIII. Claim 22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
(i) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”).

The discussion accompanying “Rejection XII” above is incorporated herein by reference.
As to Claim 22, to the extent Tour can be construed as not teaching “potato shaped agglomerates” (no such concession is made), this does not impart patentability. As admitted in the Specification – see (S. 1-2: [0010]) – making “potato-shaped” graphite agglomerates is known and beneficial. Official notice is taken. Zaghib is relied on as evidence. See (Zaghib “Abstract”) (“Grinding also modifies the particle morphology from a 2- to a 3-D structure (similar in shape to a potato).”). One would be motivated to make potato-shaped graphite to achieve the “high reversible capacity at high current densities.” (Zaghib “Abstract”). 

XIV. Claim 22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
 (i) US 2015/0064092 to Noyes. 

The discussion of “Rejection XII” above is incorporated herein by reference. 
As to Claim 24, to the extent Tour may not teach the steel catalyst, this does not impart patentability. Steel (generic language) is a known graphitization catalyst. Official notice is taken. Noyes is provided as evidence. See (Noyes 3: [0046] – “FIG. 17 is a photograph of a stainless steel wire with a surface growth of graphite platelets, produced as described in Example 5,” 13: [0067]). 


XV. Claim 30 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
(ii) WO 2016/133751 to Tour, et al. 

The discussion of “Rejection XII” above is incorporated herein by reference. 
As to Claim 30, to the extent Herring may not teach details of the irradiation with the laser, like rastering, this does not impart patentability. Raster scanning/lasering to form graphene/flake See e.g. (Tour 5: [0014], passim). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.   


XVI. Claim 31, 33, 35, 36, 37, 38, and 39 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
(i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”).

With respect to Claim 31, this claim requires “coating a surface of a catalyst with a carbon-containing feedstock to form a feedstock/catalyst composite material.” Tour teaches coating (Tour 4: [0052] et seq.) a catalyst surface (Tour 4: [0047]) with a carbon-containing feedstock (Tour 3: [0041] et seq.).
Claim 31 further requires “subjecting the feedstock/catalyst composite material to pyrolysis to convert the mixture or the powdered form thereof to a feedstock/catalyst-containing char.” Tour teaches heating to remove moisture, prior to the laser irradiation. See e.g. (Tour 10: [0139]; 11: [0149]; passim). To the extent this does not imply a “char,” this difference does not impart patentability. In a similar process, Herring teaches heating to form a char prior to laser irradiation. (Herring at 1196, col. 2). One would be motivated to form a char to ensure that water is removed, as taught by Tour. 
 Claim 31 further requires “subjecting the char to irradiation with a laser to convert the feedstock into flake graphite in the presence of the catalyst.” Tour teaches irradiation with a laser. (Tour 5: [0075]).
Claim 31 further requires “the feedstock is a biomass, a carbonaceous material, or a combination thereof.” Tour teaches any number of materials that can be considered “carbonaceous.” (Tour 3: [0041] et seq.). Note the various “biomasses” at e.g. (Tour 4: [0046]).
Claim 31 further requires “the catalyst is an elemental metal, an alloy, or a combination thereof.”
As to Claim 33, iron, cobalt and nickel are taught. (Tour 4: [0047] et seq.).
As to Claim 35, Tour recites a host of carbon sources (Tour 4: [0046), including grass (an agricultural product) and feces. Tour pre-heats the grass and feces to “remove excess moisture.” (Tour 10: [0139]). This is interpreted as at least a “dehydrated agricultural product.”  
As to Claim 36, at least the polymers are taught. (Tour 4: [0044]).
As to Claim 37, spin coating of various solutions is taught. See e.g. (Tour 11: [0050]). This is interpreted as a slurry.
As to Claim 38, spray coating is taught. (Tour 4: [0053]).
As to Claim 39, coating of powders is taught. (Tour 8: [0121]).

XVII. Claim(s) 32 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
(i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of:
(ii) Zaghib, et al., Purifcation process of natural graphite as anode for Li-ion batteries: chemical versus thermal, Journal of Power Sources 2003; 119-121: 8-15 (hereinafter “Zaghib at __”).

The discussion accompanying “Rejection XVI” above is incorporated herein by reference.
As to Claim 32, to the extent Tour can be construed as not teaching “potato shaped agglomerates” (no such concession is made), this does not impart patentability. As admitted in the see (S. 1-2: [0010]) – making “potato-shaped” graphite agglomerates is known and beneficial. Official notice is taken. Zaghib is relied on as evidence. See (Zaghib “Abstract”) (“Grinding also modifies the particle morphology from a 2- to a 3-D structure (similar in shape to a potato).”). One would be motivated to make potato-shaped graphite to achieve the “high reversible capacity at high current densities.” (Zaghib “Abstract”). 

XVIII. Claim(s) 34 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of
(i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of:
(ii) US 2015/0064092 to Noyes. 

The discussion of “Rejection XVI” above is incorporated herein by reference. 
As to Claim 34, to the extent Tour may not teach the steel catalyst, this does not impart patentability. Steel (generic language) is a known graphitization catalyst. Official notice is taken. Noyes is provided as evidence. See (Noyes 3: [0046] – “FIG. 17 is a photograph of a stainless steel wire with a surface growth of graphite platelets, produced as described in Example 5,” 13: [0067]). 


XIX. Claim(s) 40 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0234200 to Tour, et al. in view of:
(i) Herring, et al., A Novel Method for the Templated Synthesis of Homogeneous Samples of Hollow Carbon Nanospheres from Cellulose Chars, J. Am. Chem. Soc. 2003; 125: 9916-9917 with Supporting Information (hereinafter “Herring at __”), and further in view of:
(ii) WO 2016/133751 to Tour, et al. 

The discussion of “Rejection XII” above is incorporated herein by reference. 
As to Claim 40, to the extent Tour/Herring may not teach details of the irradiation with the laser, like rastering, this does not impart patentability. Raster scanning/lasering to form See e.g. (Tour 5: [0014], passim). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “This doctrine, which is ultimately based on the common sense notion that different words or phrases used in separate claims are presumed to indicate that the claims have different meanings and scope, see Comark Communications Inc. v. Harris Corp., 156 F.3d 1182, 1187, 48 U.S.P.Q.2d 1001, 1005 (Fed.Cir.1998), normally means that limitations stated in dependent claims are not to be read into the independent claim from which they depend, see Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1277, 35 U.S.P.Q.2d 1035, 1041 (Fed.Cir.1995).” Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-972 (Fed. Cir. 1999).
        2 The heading of the rejection incorrectly identified Claims 6-7 and 16-17 as rejected, but also recited “or as stated below.” Claims 9-10 and Claims 19-20 were clearly rejected.